Citation Nr: 0422368	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence which is sufficient to 
reopen a previously-denied claim of entitlement to service 
connection for Parkinson's Disease has been submitted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years.  He 
retired in February 1971.  He served in both Korea and 
Vietnam, and was awarded numerous decorations, including the 
Distinguished Flying Cross, the Air Medal with three Oak Leaf 
Clusters and the Bronze Star.  

In March 1994, the veteran filed a claim of entitlement to 
service connection for Parkinson's Disease.  His claim was 
denied in a September 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).  He filed a notice of disagreement (NOD) in September 
1995, and a statement of the case (SOC) was issued in October 
1995.  The veteran filed a substantive appeal (VA Form 9) in 
July 1996.  In August 1996, the RO informed the veteran that 
his appeal was untimely and that the appeal was considered to 
be closed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2003).   

In April 2001, the veteran requested that his claim be 
reopened.  The claim was denied by the RO in February 2002 on 
the basis that new and material evidence 
had not been received which allowed the claim to be reopened.  
The veteran filed a NOD in March 2002 and, after a SOC was 
issued by the RO in August 2002 he perfected his appeal with 
the filing of a substantive appeal in October 2002.

The veteran and his wife testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO in February 2004.

As will be explained in greater below, the Board is reopening 
the veteran's claim of 
entitlement to service connection for Parkinson's Disease.  
Further, the Board has determined that additional evidentiary 
development of the evidence is necessary before a decision on 
the merits may be made.  The issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In September 1994, the RO denied the veteran's claim of 
entitlement to service connection for Parkinson's Disease.  
The veteran disagreed with that decision; however, his 
substantive appeal was untimely filed.

2.  The evidence associated with the claims file subsequent 
to the RO's September 1994 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  Since the RO's September 1994 decision, new and material 
evidence has been received, and so the veteran's claim of 
entitlement to service connection for Parkinson's Disease is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks to establish entitlement to 
service connection for Parkinson's Disease.  Implicit in his 
presentation is the contention that new and material evidence 
which is sufficient to reopen his previously-denied claim has 
been submitted.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by means of a June 2001 letter from 
the RO of the pertinent law and regulations and of the need 
to submit additional evidence on his claim.  The veteran was 
informed by these documents that he needed to submit new and 
material evidence and of the definition of new and material 
evidence. 
In addition, the letter notified the veteran as to what types 
of information and evidence he was responsible for obtaining 
and what the RO would obtain on his behalf.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in February 2002, less than one year 
after the June 2001 notification of the veteran of the 
evidence necessary to substantiate his claim.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

The VCAA letter which was sent to the veteran in June 2001 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  That period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran was afforded a hearing 
before the undersigned Veterans Law Judge at the RO in 
February 2004.  The transcript of that hearing is associated 
with his claims folder.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

When certain chronic diseases, such as organic diseases of 
the nervous system, become manifest to a degree of 10 percent 
within one year of a veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - Agent Orange exposure

The veteran served in Vietnam and is contending, in part, 
that his exposure to herbicides there may have led to the 
development of Parkinson's Disease.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA regulations: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); 
see also 38 U.S.C.A. § 1116(f) (West 2002), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure). 

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41-442-449 (1996).

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit)  held that when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether a veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but if not the Board must also 
determine whether the claimed disability nonetheless is the 
result of military service under 38 C.F.R. § 3.303(d).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

As alluded to above, the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2001, his claim will be adjudicated by 
applying the law previously in effect, described immediately 
below.

Pursuant to the regulation in effect prior to August 2001, 
new and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence 

The veteran's service medical records are pertinently 
negative with respect to neurological complaints or findings.  
His retirement physical examination in October 1970 was 
completely negative with the exception of hearing loss.  

As was alluded to in the Introduction, the veteran's service 
records indicate that he served in Vietnam from April 1970 to 
December 1970.  There is also evidence of a traumatic facial 
injury in 1961, resulting in a deviated nasal septum and a 
laceration scar on the bridge of the veteran's nose.
 
The veteran filed an initial claim of entitlement to service 
connection with VA in March 1994.  Among the claimed 
disabilities listed were Parkinson's Disease, with 1985 given 
as the date the disorder began.  

The September 1994 RO rating decision

The September 1994 RO rating decision denied service 
connection for Parkinson's Disease (service connection for 
hearing loss was granted).  The decision noted that 
Parkinson's Disease was not manifested in service or to a 
compensable degree within the one year § 3.309(a) presumptive 
period after service.
 
As noted in the Introduction, the veteran disagreed with the 
RO's decision.  In his September 1995 NOD, he referred to 
Agent Orange exposure as a possible source of the Parkinson's 
Disease.  After the RO issued a SOC which continued to deny 
the claim, the veteran untimely filed a VA Form 9 and was so 
informed by the RO.

The Board observes that aside from the service medical 
records, no other medical records were considered by the RO.    

The additionally received evidence

Evidence which has been added to the record since the 
September 1994 RO denial consists of statements from the 
veteran to the effect that his Parkinson's Disease may be 
related to Agent Orange exposure, as well as tear gas 
exposure, in service.  In addition, he has referred to a 
motor vehicle accident in France in which he received facial 
injuries.  The veteran has submitted a number of treatises 
which indicate that there may be a link between head trauma 
and exposure to chemicals and the development of Parkinson's 
disease.

Also now of record are medical treatment records which 
indicate that the history of Parkinson's Disease goes back to 
1984 when the veteran first developed incoordination in his 
left upper and lower extremities.  Also of record is a March 
2002 letter from B.V.M., M.D.  Dr. B.V.M. noted that 
"[w]hile the exact cause of Parkinson disease is not known, 
about 40% of the patients give a history of earlier head 
injury."  Dr. B.V.M. went on to note the 1961 motor accident 
in France in which the veteran sustained injuries to his 
nose.   

A May 2003 letter from J.M.S., M.D. to the veteran's 
representative indicated that he had treated the veteran 
since 1971 and saw no indications of Parkinsonism during the 
1970's.  Dr. J.M.S. further stated "While it may be true 
that Parkinsonism symptoms begin at a time when they are 
frequently missed by the physician, as far as I know they 
don't begin that far in advance of the clinical disease.  I'm 
sorry [the veteran] is suffering from such a disabling 
disease, but I don't think he will be able to link it to his 
activities while in the service".

Analysis

In this case, the September 1994 RO rating decision 
represents the last prior final decision as to the veteran's 
claim seeking entitlement to service connection for 
Parkinson's Disease.  See 38 C.F.R. § 20.1103 [a 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected].  

In essence, the September 1994 RO decision denied the claim 
because there was no evidence which served to link the 
veteran's Parkinson's Disease with his military service.

The new evidence includes the March 2002 statement from Dr. 
B.V.M.  Although the letter stops somewhere short of 
definitively linking the veteran's Parkinson's disease with 
his military service, it is strongly suggestive of a link 
between the disease and the motor vehicle accident.  This 
medical statement, in the Board's opinion, is new and 
material in that is so significant that it must be considered 
in order to decide fairly the merits of the claim.  

In addition, among the articles the veteran submitted was one 
which indicated that a link existed between head injuries and 
Parkinson's disease, thus reinforcing the comment of Dr. 
B.V.M.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) 
[medical treatise evidence may constitute competent medical 
evidence]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].

The Board observes that the additional evidence also includes 
the more specific unfavorable medical opinion of Dr. S.  In 
addition, some of the treatise evidence submitted by the 
veteran points to aging as a prime cause of Parkinson's 
Disease.  However, at this stage of its deliberations the 
Board does not weigh the evidence.  The new and material 
evidence standard does not require a claimant to prove his 
claim; rather, evidence is new and material if it "bears 
directly and substantially upon the specific matter under 
consideration, . . . and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See 38 C.F.R. § 3.156(a) (2001).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disease, even where it would not be enough to 
convince the Board to grant a claim.  So it is in this case.

In short,  the additionally received evidence is so 
significant that it must be considered on a de novo basis 
with all the other evidence in order to decide fairly the 
merits of this claim.  Accordingly, the Board concludes that 
new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for Parkinson's Disease.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a).  The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge, supra.  All 
evidence must be evaluated in arriving at a decision on the 
merits.  See 38 U.S.C.A. § 7104(a) (West 2002).

(ii.) VA's statutory duty to assist

As discussed above, the statutory duty to assist also comes 
into play at this juncture.
See 38 U.S.C.A. § 5103A (West 2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  For reasons set forth below in the 
REMAND section of this decision, the Board believes that 
further evidentiary development of this claim is now in 
order.

(iii.)  Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  In particular, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

With respect to this case, the RO has obviously not had the 
opportunity to consider the veteran's claim on the merits.  
Remand of the case for additional procedural development will 
enable the RO to do so.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for Parkinson's Disease is 
reopened.  To that extent only, the appeal is allowed.

REMAND

The Board notes that the veteran has evidently had no contact 
with the VA health care system.  The Board believes that the 
claims folder should be reviewed by an appropriately 
qualified physician in order to determine if there is any 
medical nexus between the Parkinson's Disease and the 
veteran's military service or any incident thereof, in 
particular the 1961 motor vehicle accident and/or exposure to 
herbicides in Vietnam as he contends.   

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran 
through his representative in order to 
ascertain whether any additional medical 
evidence exists which pertains to the 
issue here under consideration, service 
connection for Parkinson's Disease.  Any 
such evidence so identified should be 
obtained and associated with the 
veteran's VA claims folder.

2.  The veteran's VA claims folder should 
be reviewed by an appropriately qualified 
specialist, which should render an 
opinion as to whether it is as likely as 
not that the veteran's Parkinson's 
Disease is related to his military 
service or any incident thereof, to 
include the motor vehicle accident in 
1961 and/or exposure to herbicides in 
Vietnam.  If a physical examination of 
the veteran is deemed to be necessary by 
the reviewing physician, such should be 
accomplished.

3.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for Parkinson's 
Disease.  The claim must be readjudicated 
on a de novo basis, since it has been 
reopened on the basis of new and material 
evidence.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and provided appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



